          Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :

MURRAY HUBERFELD,                                             :      S2 16 Cr. 467 (AKH)

                                                              :
                                  Defendant.
                                                               :
---------------------------------------------------------------x




                   THE GOVERNMENT’S SENTENCING MEMORANDUM




                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York
                                                              Attorney for the United States of America




Martin S. Bell
Russell Capone
Lara Pomerantz
Assistant United States Attorneys
- Of Counsel -
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 2 of 18



       Defendant Murray Huberfeld is to be sentenced on January 25, 2018 at 11 a.m. following

his conviction for conspiracy to commit wire fraud. The Government respectfully submits this

memorandum in connection with the sentencing, and in response to the defendant’s sentencing

submission, dated January 17, 2019 (“Def. Mem.”).

                                PRELIMINARY STATEMENT

       The defendant’s crime of conviction, on its face, is his role in a scheme to defraud the

Platinum Partners hedge fund – a firm he helped found and remained associated with and

invested in at the time of the offense – of $60,000 under false pretenses through the use of a

fraudulent invoice. Were that the entire gist of the scheme, it would still be a serious offense that

required meaningful punishment.

       But as the Court is well aware by now, there was more to it than that. Murray Huberfeld

committed an audacious fraud in the service of an even more audacious corruption scheme. As

Huberfeld himself admitted at the time of his guilty plea, he knew that the $60,000 was to go to

co-conspirator Jona Rechnitz “as payment to Norman Seabrook for his efforts to get COBA to

invest in Platinum Partners.” May 25, 2018 Huberfeld Plea Transcript at 28. The payment was

not a mere finder’s fee. It was a criminal payment. As the Court is aware from the facts set forth

in the Presentence Report, and from presiding over Seabrook’s trial this past summer, the

$60,000 was – as Huberfeld knew at the time – a kickback for Seabrook’s having illicitly steered

millions of dollars of his union’s retirement funds into Platinum Partners (“Platinum”). The

money was a reward for Seabrook’s having betrayed his union – the Correction Officers

Benevolent Association (“COBA”) – for Seabrook’s personal benefit. And as set forth below,

Huberfeld knew that the movement of COBA’s money into Platinum pursuant to this corrupt

bargain was not without risk – both the inherent risk of investing in a hedge fund instrument, and



                                                 1
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 3 of 18



the particular risk of investing in a hedge fund that, amidst struggles, desperately needed anchor

institutional clients in order to shore up its cash reserves. As a result of this broader scheme,

Huberfeld secured for Platinum millions of dollars of COBA’s money – and more than $1

million in fees – in an attempt to help keep the hedge fund afloat. And COBA and its members,

the clear losers in all of this, were left bereft of $19 million of its ultimate $20 million investment

in Platinum when the hedge fund collapsed.

       This unflattering but real context paints what might otherwise be a simple fraud with an

altogether more severe brush. It also adds potential wrinkles to the sentencing calculus that the

Government seeks to clarify herein, mindful of the fact that Huberfeld’s actual crime of

conviction is his having defrauded Platinum of $60,000, and not more. In order to appropriately

frame the Court’s consideration of these issues, the Government respectfully summarizes its

position on a number of them at the outset, as follows:

              The applicable sentencing range under the United States Sentencing Guidelines is

               6 to 12 months’ imprisonment, reflective of the $60,000 loss figure to Platinum

               that appropriately drives the calculation. The Court’s contemplation of the

               appropriate sentence should begin there.

              The Court can, once it has calculated the Guidelines range to be 6 to 12 months

               imprisonment, vary upward or downward from that range at its discretion, in light

               of the factors articulated in Title 18, Section 3553(a) of the United States Code,

               provided that its sentence is below the five year statutory maximum for a

               violation of Title 18, Section 371 of the United States Code.

              The Court can, and should, consider the broader context within which the crime

               of conviction was committed in considering the “nature and circumstances of the



                                                  2
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 4 of 18



              offense” under Section 3553, as opposed to under any alternative Guidelines

              analysis. The machinery of the broader kickback scheme, of which the $60,000

              payment was a singular but pivotal cog, and Huberfeld’s awareness of it, are

              relevant factors, as are the ramifications of that scheme.

             As set forth below, the Government takes issue with Huberfeld’s attempt to

              minimize his awareness of the broader scheme and its potential consequences.

             The Court should consider Huberfeld’s acceptance of responsibility – which

              distinguishes him from Seabrook – including, while pleading guilty to the

              narrower offense, Huberfeld’s acknowledgment before the Court that that offense

              was in service of a bribe to Seabrook.

             The Court can and should also consider Huberfeld’s willingness to pay COBA $7

              million, an amount representing a significant portion of the $19 million in loss to

              COBA resulting from the bribery scheme, to which Huberfeld did not plead

              guilty. Whether Huberfeld legally owes restitution given his offense of

              conviction is subject to reasonable dispute; however, he has decided to make a

              significant voluntary contribution to COBA in spite of his legal position that he is

              not obligated to do so. That Huberfeld is going above what his particular plea

              requires where the overall outlook for COBA’s recovery is otherwise grim should

              not be ignored.

             The Court should order restitution in the amount of $7 million.

       The Government respectfully submits that, in this case, a meaningful punishment is

necessary. Murray Huberfeld stole $60,000 from Platinum in support of a multi-million dollar

kickback scheme. He and Jona Rechnitz lied, by way of a fraudulent invoice, about the purpose



                                                3
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 5 of 18



of the money to be issued by Platinum. In so doing, they continued a chain of events that, at

day’s end, resulted in the victimization of COBA and its members, the corruption of a powerful

union leader, and the unnecessary career demise of Huberfeld, who himself had already had a

run-in with the criminal justice system and knew better than to get involved in such conduct.

The Government respectfully submits that a sentence of one year – at the high end of

Huberfeld’s Guidelines range – would be sufficient but not greater than necessary to provide just

punishment, to reflect the nature, circumstances, and seriousness of the offense, to promote

respect for the law, and to afford adequate deterrence to Huberfeld and others who might make

the same choices.

                                        BACKGROUND

  I.   The Defendant and the Offense Conduct

       Murray Huberfeld was one of the founders of Platinum and an investor in Platinum’s

funds. (PSR ¶ 12). In 2013, and continuing throughout the relevant period, the Platinum

Partners Value Arbitrage Fund (“PPVA”) – the fund into which Seabrook would eventually

direct $20 million of COBA’s annuity fund and operating account money – began to see

significant investor redemptions, that is, requests to withdraw money from the fund. The

redemptions were not exceeded by incoming subscriptions or new investor money. E-mails

admitted into evidence during the original trial of Huberfeld and Seabrook – and the eventual

retrial of Seabrook – make clear that high-level individuals within Platinum saw this trend as a

potential existential threat to the fund, and that Huberfeld was aware of that threat. For example,

in June 2014, Platinum’s Chief Investment Officer sent an e-mail to the President of the PPVA,

blind-copying Huberfeld, in which he wrote that

       I think we need to revamp the strategy on PPVA… It can’t go on like this or
       practically, we will need to wind down. This is not a rhetoric thing, it’s just not


                                                 4
                Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 6 of 18



              possible to manage net outflows of this magnitude. I think we can overcome this
              but this is code red, we can’t go on with status quo. We need to be very
              aggressive if we want to stay open. We can’t pay out 25 million in reds
              [redemptions] per quarter and have 5 come in.

(GX 1041) (emphasis added).1 This was not a new concern. In August 2013, the CIO had e-

mailed Huberfeld, attaching recent redemption data for the PPVA fund. The CIO wrote, “Please

note subs [subscriptions] vs. reds. Need for new direction is clear.” (GX 1002). And again, in

November 2013, the CIO forwarded an internal analysis of year-end redemptions to Huberfeld,

writing, “50 million in reds for Dec 31.” (GX 1006). Huberfeld, who by this time was not

involved in the day-to-day management of the PPVA, nonetheless had his own and his family’s

money invested in it; shared in profits generated by it; and solicited other investors for it. (Tr.

265-266).

              At around the very time that the PPVA was suffering from significant redemptions, and

according to the testimony of Jona Rechnitz, Huberfeld told Rechnitz that the fund needed larger

institutional investor clients. In response, Rechnitz suggested that he might be able to recruit

institutional clients using his relationships with people in law enforcement. (Tr. 621-22). In

December 2013, Rechnitz took Seabrook and others on a trip to the Dominican Republic, during

which he suggested to Seabrook that he (Seabrook) might be able to make money personally by

investing COBA’s money into Platinum. (Tr. 636). Seabrook agreed. Huberfeld did as well,

and they worked out a formula under which Seabrook would be paid. (Tr. 641, PSR ¶ 14).

Within weeks, Platinum was presenting to COBA at COBA’s offices in Lower Manhattan. (GX



                                                            
1
  Unless otherwise noted, GX references are to Government Exhibits admitted into evidence in
the August 2018 retrial of United States v. Norman Seabrook, 16 Cr. 467 (AKH), which were
also admitted in evidence in the first trial against Seabrook and Huberfeld before the Honorable
Andrew L. Carter, United States District Judge, in October 2017. Transcript references, unless
otherwise noted, are to the second Seabrook trial transcript.

                                                               5
                Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 7 of 18



1019, 1021). The presentation, however, was just a formality; Seabrook, who wielded enormous

influence over the affairs of COBA, had already committed to steering union money to Platinum.

And over the next year, at Seabrook’s instigation, COBA invested $20 million in Platinum in

three separate tranches.

              Toward the end of 2014, when it was time to pay Seabrook, Huberfeld told Rechnitz that

the fund had underperformed and Seabrook would only get $60,000. (PSR ¶ 16). Rechnitz

agreed to lay out the cash, and Huberfeld agreed to get Platinum to reimburse Rechnitz.

Huberfeld suggested that to paper over the reimbursement, Rechnitz invoice Platinum for a

number of Rechnitz’s courtside tickets to New York Knicks games, in the amount of $60,000,

for tickets that had not, in fact, been given to Platinum. Platinum would then cut a check to

Rechnitz. (Tr. 684-88).

              Rechnitz paid Seabrook the $60,000 kickback on December 11, 2014, memorably

handing the union leader a newly purchased Ferragamo bag containing the cash. (PSR ¶ 17).2

On the same day, Rechnitz’s assistant prepared a $60,000 invoice to Platinum for Knicks tickets,

which Rechnitz forwarded by e-mail to Huberfeld. Three days later, Platinum paid Rechnitz by

check. Huberfeld, through another associate named Jeremy Reichberg,3 continued to lobby

Seabrook for more money in 2015, but after a lawsuit by a former COBA board member was




                                                            
2
 Huberfeld’s sentencing submission refers, in its most direct treatment of the topic, to the
payment having been “intended to compensate Rechnitz in securing a COBA investment into
Platinum.” Def. Mem. 6. Huberfeld’s allocution handles this more squarely than his sentencing
submission. It is beyond dispute, as Huberfeld acknowledged in his allocution, that the money
was paid so that Rechnitz could pay Seabrook for having engineered COBA’s investment.
3
  Reichberg was recently convicted at trial of honest services fraud conspiracy, bribery
conspiracy, honest services fraud and obstruction of justice in connection with a separate scheme
that did not involve Huberfeld in United States v. Jeremy Reichberg, 16 Cr. 468 (GHW).

                                                               6
                Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 8 of 18



filed and the Government’s investigation of Seabrook became known, no further investments

were made. (PSR ¶ 17).

              In total, Seabrook caused COBA to invest approximately $20 million of its funds into

Platinum, including $15 million in retirement money and $5 million from a union dues account

that was used to cover basic operating expenses and served as COBA’s safety net. In late 2016,

the PPVA filed for bankruptcy; at the time, COBA had redeemed only $1 million of its $20

million investment. (Tr. 530-31). The remaining $19 million will likely never be recovered.4

    II.       The Charges, Seabrook I, Huberfeld’s Guilty Plea, and Seabrook II
              Indictment 16 Cr. 467 (ALC) charged Huberfeld and Seabrook in two counts, alleging

honest services fraud conspiracy and the substantive crime of honest services fraud in connection

with the kickback scheme. A jury was unable to return a verdict against either defendant on

either count at the conclusion of a trial that began in October 2017 (“Seabrook I”). The case was

subsequently reassigned to this Court.

              On May 17, 2018, the grand jury returned Superseding Indictment S2 16 Cr. 467 (AKH),

which added an additional count of wire fraud against Seabrook, alleging, on a right-to-control

theory, that he deprived COBA of its right to control its assets.5 On May 25, 2018, Huberfeld

pled guilty to the instant Superseding Information, S2 16 Cr. 467 (AKH), which charged one




                                                            
4
  The circumstances of Platinum’s collapse led to the indictment of several individuals in United
States v. Mark Nordlicht, et al, 16 Cr. 640 (BMC) (EDNY), in which Huberfeld was not among
those charged. Trial in that case is scheduled to begin next month before the Honorable Brian
M. Cogan, United States District Judge for the Eastern District of New York. The Government
is not asking the Court to consider the reasons behind Platinum’s collapse in fashioning
Huberfeld’s sentence beyond Huberfeld’s knowledge of the risks involved in COBA’s
investment at the time this scheme was taking place.
5
    This Court subsequently dismissed the right-to-control fraud count against Seabrook.

                                                               7
                Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 9 of 18



count of conspiracy to commit wire fraud based on Huberfeld’s defrauding Platinum of $60,000

by way of the false Knicks tickets invoice.

              On August 15, 2018, after a second trial (“Seabrook II”), a jury found Seabrook guilty of

conspiracy to commit honest services fraud and the substantive crime of honest services fraud.

III.          The Applicable Guidelines Range
              In every case, the Guidelines range is the “starting point and the initial benchmark” for a

sentence. Gall v. United States, 552 U.S. 38, 49 (2007); see also 18 U.S.C. § 3553(a)(4)

(requiring consideration of applicable Guidelines range in determining appropriate sentence). As

set forth in the parties’ plea agreement and by the Probation Office, the base offense level is 6; a

six-level increase is warranted due to the amount Huberfeld defrauded Platinum by way of the

invoice scheme ($60,000); and a two-level decrease is warranted pursuant to U.S.S.G. § 3E.1 due

to Huberfeld’s acceptance of responsibility prior to trial. Combined with a criminal history

category of I, the Guidelines range is 6 to 12 months’ imprisonment.

              The Probation Office offers an “alternative” Guidelines calculation in which the millions

of dollars invested by COBA are included as reasonably foreseeable losses to Huberfeld. For

three reasons, the Government asks the Court not to employ that calculus.

              First, the Government notes, as it did in its December 11, 2018 submission (Dkt. No.

274), that it is bound by the plea agreement, and does not ask the Court to consider any

Guidelines analysis other than that contained in the plea agreement. Second, the Government

reaffirms its position that, as a matter of law, the Court cannot simply apply the full $19 million

of loss because the applicable Guideline for loss would be Section 2B4.1, the commercial bribery

Guideline.6 Under Section 2B4.1, there is no enhancement for loss, but rather for the “benefit

                                                            
6
  As noted in the Government’s December 11, 2018 submission, this is a private honest services
fraud case, rather than one involving misconduct by a public official in that capacity. See

                                                               8
               Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 10 of 18



conferred” as a result of the misconduct. That figure would be well short of the amount used in

the Presentence Report’s alternative calculation, and by the Government’s estimate would be

approximately $1.2 million, which is the amount of fees that COBA’s investment generated for

Platinum.

              Third, employing the alternative Guidelines analysis would needlessly require the Court

to decide the disputed issue of foreseeability. Specifically, Huberfeld makes several

representations that put at issue whether he could have reasonably foreseen the collapse of the

hedge fund. The Government submits that the answer to that question is “yes,” based on a plain

reading of Platinum officials’ own e-mails to Huberfeld at the time of the scheme regarding the

fund’s tenuous state. Further, if the fund’s continued survival was contingent on the recruitment

of a slew of institutional investors bearing substantial quantities of cash, COBA faced risks

particular to being the first of those investors. One can imagine COBA’s ultimate predicament if

no other institutional investor came to the rescue, but its money was still locked into the fund.

However, Huberfeld’s protestations to the contrary would require the Court to make a number of

factual findings regarding the foreseeability of the full loss to Huberfeld, on matters arguably

collateral to the core of the conduct of the crime of conviction. The question of whether the

collapse was foreseeable to Huberfeld,7 such that any investors Huberfeld corruptly solicited

were victims of his efforts is one that the Court need not resolve.




                                                            
U.S.S.G. § 2B1.1(c)(3) and Application Note 17 (where offense conduct more aptly covered by a
guideline within Chapter Two other than § 2B1.1, more specific guideline should be used);
U.S.S.G § 2B4.1 Application Note 1 (“This guideline covers commercial bribery offenses and
kickbacks that do not involve [public] officials. . . .”).
7
  The Government emphasizes that this is separate from the issue of what caused Platinum’s
demise and the resulting losses, which the Court need not consider in any event.

                                                               9
       Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 11 of 18



       Instead, the Government respectfully submits that the better course would be to adhere to

the original Guidelines calculation and consider the larger bribery scheme and loss to COBA in

the context of the Section 3553 factors, varying – but not employing any Guidelines

enhancements – should the Court desire. Whether Huberfeld could have truly foreseen

Platinum’s bankruptcy and COBA’s loss of nearly all of its investment, the basic facts remain the

same and suitable for analysis under that provision: that Huberfeld knew of significant

redemptions, that he bribed Norman Seabrook as part of an effort to attract institutional

investors, and that there was always some possibility that the investment would not work out.

These essential facts have been proven and are not reasonably subject to dispute. They are

sufficient to inform the Court’s calculation of an appropriate sentence.



                                          DISCUSSION

  I.   A Twelve-Month Guidelines Sentence is Warranted

       A sentence at the top of the Guidelines range of 6 to 12 months is appropriate and would

meet the objectives set forth in 18 U.S.C. § 3553(a), given (1) the nature and circumstances of

the offense and the history and characteristics of the defendant; and (2) the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

and (C) to protect the public from further crimes of the defendant. See 18 U.S.C. § 3553(a)(1),

(2)(A)-(C).

       As a threshold matter, the offense was serious. As the Court is aware, the defendant’s

brazen scheme to extract $60,000 from his company based on false pretenses was part of an even

more brazen corruption scheme meant to benefit the company and himself. The Court can and



                                                10
       Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 12 of 18



should consider the totality of the conduct in fashioning an appropriate sentence for Huberfeld.

The $60,000 sham was, at its core, a theft; while Huberfeld intended to benefit Platinum by

facilitating a large institutional investor, he did so by stealing $60,000 from the company to

facilitate a bribe to that investor’s principal. That bribery scheme was even more serious, in that

it led Seabrook, one of the City’s most powerful labor leaders, to betray his rank-and-file

followers and ultimately leave them without a significant portion of their retirement money.

Passing a fraudulent invoice for courtside New York Knicks basketball tickets and causing a

company to pay $60,000 on false pretenses would be worthy of punishment in its own right; the

fraud that Huberfeld ran in the service of one of the more infamous union bribery schemes in the

history of New York City cries out for a still more serious response.

       Whether viewed as an act committed out of sheer greed and desperation given his

investment in a fund that was endangered, or as an act of “pride” as characterized by the defense

in its written submission, Huberfeld’s criminality is made worse by the fact that it was utterly

unnecessary. By any measure, the defendant’s prior business dealings had made him a massive

financial success. This turn toward criminality was not necessary in order for Huberfeld to stay

afloat or for him to preserve a comfortable lifestyle for his family. The question of whether the

fund succeeded was not, for a man of his means, an existential issue, on a par with whether a

civil servant’s promised retirement benefit would be there one day when he or she walked away

from a dangerous job. There was no real need for this to happen.

       But when Norman Seabrook put his duty to represent the men and women of COBA up

for sale, Huberfeld nevertheless became a willing buyer. It did not matter that this would amount

to a betrayal of thousands of correction officers to whom Seabrook had a fiduciary obligation,

men and women that Huberfeld at best chose not to see or imagine. It did not matter that



                                                11
               Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 13 of 18



Huberfeld was no longer formally affiliated with the fund, and that he himself would remain a

very rich man whether or not Platinum was forced to unwind. All that mattered was the chance

to get a bit of an advantage at a time of need for the fund Huberfeld had helped create.

Huberfeld entered into the corrupt bargain, and paid Seabrook using Platinum’s money.

              Beyond the seriousness of the offense and need for just punishment, both specific and

general deterrence militate in favor of a meaningful sentence. The defense points to the

consequences Huberfeld has endured and to studies that suggest that the rate of recidivism is

lower in offenders Huberfeld’s age or older. Concerns about ageism aside, a problem with all of

this is that Huberfeld has distinguished himself by already managing to defy those trends, as this

conviction is not his first adverse brush with the law. In 1992, Huberfeld was convicted of

causing the fraudulent use of an identification document in order to defraud the United States,

specifically for having had another individual take his Series 7 examination for him. Huberfeld

received a sentence of two years’ probation for that offense. (PSR ¶ 17). This event should have

caused Huberfeld to avoid future wrongdoing; instead, his career in the financial services

industry has been bookended by criminality, with the more recent episode being the more severe

misconduct.8 Because Huberfeld now has a record of lawbreaking consisting of more than one

data point, and has failed to be deterred by his previous brush with the justice system, this new

sentence must represent a step beyond his earlier punishment in order to be meaningful enough

to reliably deter him. The Probation Office, appreciating these concerns, specifically notes its

hope that its proposed incarceratory sentence “will impress upon Huberfeld the seriousness of his




                                                            
8
  Huberfeld’s previous sentence of probation for substantially less serious conduct tends to
render the possibility of a probationary sentence here for vastly more serious conduct
incongruous, at best.

                                                               12
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 14 of 18



actions and deter him from letting his desire for financial gain lead him down a path involving

criminal conduct.” (PSR at 24).

        The cause of general deterrence also demands a reminder, through this Court’s sentence,

that those who would raise their hands as willing, illicit buyers for the loyalty of union leaders do

so at great peril. It cannot be that it is only the fiduciaries who face the possibility of serious

prison sentences for receiving bribes. In the world of bribery, it truly does take two to tango.

Although kickback recipients who barter away what should be a sacred trust are often, and

reasonably, seen as the most culpable parties, these corrupt bargains do not happen in the

absence of corrupt partners. Although Huberfeld points to the significant media coverage that

the case, and others related to it, have received as sufficient to send the desired signal to the

broader public, the public has in fact not yet received the most important signal it could receive:

that bribing a union leader is punishable by the loss of one’s liberty and is likely to be met with

profound personal consequences. Only the Court can send that message, and it can only do so at

this stage. Indeed, precisely because this case has received publicity, a below-Guidelines

sentence would send the opposite message, and undercut whatever general deterrent effect

Huberfeld trumpets has already occurred.

        Further, the nature of this offense as a calculated, difficult-to-detect white collar offense

also makes it a prime candidate for general deterrence. See, e.g., United States v. Heffernan, 43

F.3d 1144, 1149 (7th Cir. 1994) (“Considerations of (general) deterrence argue for punishing

more heavily those offenses that either are lucrative or are difficult to detect and punish, since

both attributes go to increase the expected benefits of a crime and hence the punishment required

to deter it.”); United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (“Because economic

and fraud-based crimes are more rational, cool, and calculated than sudden crimes of passion or



                                                  13
               Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 15 of 18



opportunity, these crimes are prime candidates for general deterrence.” (internal quotation marks

omitted)); United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (deterrence of white-

collar crime is “of central concern to Congress”).

              The Court should also consider Section 3553(a)’s command to avoid unwarranted

sentencing disparities. The closest comparison to Huberfeld’s crime of conviction in the recent

history of local corruption defendants may be John Galbraith “Braith” Kelly, whom the

Honorable Valerie E. Caproni, United States District Judge, sentenced to 14 months’

imprisonment for his role in the conduct at issue in United States v. Joseph Percoco, 16 Cr. 776

(VEC). In that case, Joseph Percoco, one of the Governor of New York’s closest associates, and

others were charged with two bribery schemes, one of them the result of Percoco’s efforts to help

Kelly and the energy company for which he worked obtain assistance from state government in

exchange for a low-show job for Percoco’s wife. Percoco was convicted of conduct involving

both schemes at trial. Originally charged with participating in the energy company scheme,

Kelly pled guilty to a different crime: defrauding his employer in order to facilitate the low-show

job. As a result of the lesser offense of conviction, Kelly’s Guidelines called for a sentence of

between 12 and 18 months’ imprisonment, significantly lower than Percoco’s. The analogy with

Huberfeld’s crime of conviction, and its proximity to still worse conduct, is clear, and a one-year

sentence would be similar to what Kelly received.9

              Finally, the Government takes no issue with Huberfeld’s description of his relationships

with his friends and family, which are doubtless important to the parties involved if not unusual,



                                                            
9
  It is the Government’s intention to furnish the Court with a longer list of comparable
defendants in connection with the sentencing of Seabrook, who, having had a fiduciary
relationship with his union members akin to a “public trust,” is more readily comparable to
numerous corruption defendants convicted within this District in recent years.

                                                               14
       Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 16 of 18



or Huberfeld’s charity – both past donations and recent efforts while his sentence has been

pending. This conduct is laudable and worthy of consideration by the Court pursuant to 3553(a).

But the Government respectfully submits that allowing Huberfeld’s recent charitable works and

his past record of donating money from his significant holdings to charitable endeavors prevail

entirely over the need for a punishment commensurate with the crime would send the wrong

message to society. It would suggest that, for someone of Huberfeld’s means, leniency can be

purchased as easily as Huberfeld sought to purchase Seabrook’s loyalty. That cannot be the

take-away message from all of this. Huberfeld’s offense was serious. Its consequences were

serious. And his sentence should likewise reflect the reality of his choices and their

ramifications.

       To be clear, Huberfeld is differently situated from Seabrook in a manner that requires his

sentence to be the lesser of the two. First, and importantly, Huberfeld accepted responsibility,

whereas Seabrook did not. And beyond accepting responsibility for the offense of conviction,

Huberfeld publicly acknowledged that he submitted the fraudulent invoice to Platinum to paper

over a kickback paid to Seabrook. Second, and relatedly, Huberfeld was not convicted of the

bribery scheme, whereas Seabrook was. Third, while Huberfeld was well aware that the scheme

involved corrupting a union leader, Seabrook alone, and not Huberfeld, violated a fiduciary duty.

And finally, Huberfeld’s voluntary payment of $7 million to COBA – which will restore a

substantial amount of the union members’ losses – is a real step towards contrition that merits

real consideration by the Court. As the Government has previously acknowledged, particularly

given that Huberfeld did not plead guilty to defrauding COBA, the question whether Huberfeld

legally owes restitution under the Mandatory Victims Restitution Act (“MVRA”) is a close one,

subject to reasonable dispute. But Huberfeld has contractually obligated himself to pay $7



                                                15
        Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 17 of 18



million to COBA regardless of his legal obligation to do so. That admirable step – while not one

that should absolve him of all punitive consequence – should factor into the Court’s analysis of

the appropriate sentence.

 II.   The Court Should Order Restitution in the Amount of $7 Million

       Pursuant to its agreement with Huberfeld, COBA has withdrawn its claim to further

restitution from Huberfeld as a result of Huberfeld’s having agreed to pay it $7 million, an

amount that represents roughly one-third of COBA’s loss as a result of a conspiracy that

principally involved three persons: Seabrook, Rechnitz, and Huberfeld. See Dkt. No. 283.

Consistent with the victim’s position, the Government will ask the Court to order that Huberfeld

pay precisely that amount – $7 million – in restitution, a sum that would include the $4 million

Huberfeld has already paid. Should any of these circumstances – including COBA’s position –

change, the Government reserves the right to seek further restitution from Huberfeld.

       The Government also understands that Huberfeld’s agreement with COBA provides that

Huberfeld consents to the Court’s ordering payment of the remaining $3 million he has agreed to

pay COBA to be made a condition of his supervised release. The Government does not object to

that proposal.




                                                16
       Case 1:16-cr-00467-AKH Document 287 Filed 01/24/19 Page 18 of 18



                                         CONCLUSION

       For the foregoing reasons, the Government respectfully submits that a twelve-month

sentence, at the high end of Huberfeld’s Guidelines range, is appropriate and would be sufficient,

but not greater than necessary, to serve the legitimate purposes of sentencing.


Dated: New York, New York
       January 24, 2019

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:   /s/ Martin S. Bell
                                                     Martin S. Bell
                                                     Russell Capone
                                                     Lara Pomerantz
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637-2463/2247/2343




cc:    Alan Futerfas, Esq.
       Henry Mazurek, Esq.




                                                17
